Title: From Thomas Jefferson to Maria Cosway, 30 July 1788
From: Jefferson, Thomas
To: Cosway, Maria


          
            
              My dear dear friend
            
            Paris July 30. 1788.
          
          Cease to chide me. It is hard to have been chained to a writing table, drudging over business daily from morning to night ever since my return to Paris. It will be a cruel exaggeration, if I am to lose my friends into the bargain. The only letter of private friendship I wrote on my return, and before entering on business, was to you. The first I wrote after getting through my budget was to you. It had gone off on the morning of the last post, and in the evening of the same day, your’s of the 15th. was brought here by I know not whom, while I was out. I am incapable of forgetting or neglecting you my dear friend; and I am sure if the comparison could be fairly made of how much I think of you, or you of me, the former scale would greatly preponderate. Of this I have no right to complain, nor do I complain. You esteem me as much as I deserve. If I love you more, it is because you deserve more. Of voluntary faults to you I can never be guilty, and you are too good not to pardon the involuntary. Chide me then no more; be to me what you have been; and give me without measure the comfort of your friendship. Adieu ma tres chere et excellente amie.
          
            Th: J.
          
        